internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03-plr-100984-03 date date legend owner company date1 date2 country dear this letter responds to a letter dated date submitted on behalf of owner requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for owner to elect to treat company as an entity that is disregarded from owner under sec_301_7701-3 facts according to the information submitted owner a citizen of country formed company as a company with limited_liability on date1 in country on the advice of tax professionals owner decided to elect to treat company as an entity disregarded from its owner for federal tax purposes effective date2 owner understood that the form_8832 entity classification election would be prepared and filed by the tax professionals however due to inadvertence the election required under sec_301_7701-3 was not filed plr-100984-03 law and analysis sec_301_7701-3 provides in part that a business_entity that is not classified as a corporation under sec_301 b or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless it elects otherwise a foreign eligible_entity is an association if all members have limited_liability sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the applicable service_center sec_301_7701-3 provides in part that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic_extension s of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result owner is granted an extension of time of days from the date of this letter to plr-100984-03 make an election to treat company as a disregarded_entity for federal tax purposes effective date2 owner should make the election by filing a properly executed form_8832 and attaching a copy of this letter to the election a copy is enclosed for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours s heather maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
